JAGGAKD, J.
(dissenting).
I respectfully dissent. The plaintiff and defendant both had rights to use the street. Both were bound to take care with respect to the other. The default of one did not dispense with the use of ordinary care by the other. Bremer v. St. Paul City Ry. Co., 107 Minn. 326, 120 N. W. 384, 21 L. R. A. (N. S.) 887.
The facts in this case differ substantially from those in Bremer v. St. Paul City Ry. Co., supra. Plaintiff was a young man; Mrs. Bremer was a very elderly lady. A fellow passenger had preceded Mrs. Bremer in crossing -the track, and it was a question of fact whether, and to what extent, this was an assurance of safety to her. This circumstance was absent in the case at bar. The Bremer case occurred in daylight; this at night. The car of defendant had a headlight which threw a strong light over the track, which plaintiff in the exercise of ordinary care ought to have seen. See Creamer v. West End, 156 Mass. 320, 31 N. E. 391, 16 L. R. A. 490, 32 Am. St. 456; Morice v. Milwaukee, 129 Wis. 529, 109 N. W. 567. Defendant had properly required its motormen to regulate the speed of .the car. This was in the exercise of .adequate care; defendant should not. be penalized therefor. That fact did not destroy the right to concurrently use the street. It did not constitute a trap to deceive the public, or relieve the passenger from the duty of - exercising care under the circumstances.